DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-6 and 8-15 are pending.
Claim 7 is canceled.
Claim(s) 1-6 and 8-15 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 09/22/2022.
Claims 1-2, 4-6, 8, and 11-15 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant canceled claim 7, and thus objection to claim 7 as presented in the previous office action are moot.
Regarding the USC § 112 rejections
Applicant’s explanation in the arguments and amendments to claims 1, 11, and 15 have overcome all the 35 USC § 112 rejections of claims 1, 11, and 15as set forth in the previous office action.
Applicant’s amendments to claims 2, 4, 6, 12, and 14  have overcome some of the 35 USC § 112 rejections of claims 2, 4, 6, 12, and 14 as set forth in the previous office action. However, some of the 35 USC § 112 rejections of claims 2, 4, 6, 12, and 14 as set forth in the previous office action are maintained and are updated based on the amendments.
Applicant’s arguments and amendments to claims 5, 8, and 13 have overcome all the 35 USC § 112 rejections of claims 5, 8, and 13 as set forth in the previous office action.
This action is MADE FINAL. Please see response to arguments section for further details.

















Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis and unclear limitations in the claims:
Claim 2:
	Claim recites the limitations:
	“i) a selection of first sub-units of the production machine to be used; 
	ii) a selection of second sub-units of the production machine to be turned on; 
	iii) a selection of third sub-units of the production machine to be switched off; 
	iv) configuration settings for sub-units of the production machine; or 
	v) a set-up instruction for an operator of the production machine.”
	There is insufficient antecedent basis for the limitation “sub-units of the production machine” in the claim.
	It’s not clear if “sub-units of the production machine” recited in iv) are the same sub-units as the first, second, and the third sub-units or different sub-units.
	For the examination purpose, the above described limitations are construed as:
	“i) a selection of first sub-units of plurality of sub-units of the production machine to be used; 
	ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
	iii) a selection of third sub-units of the plurality of sub-units of the production machine to be switched off; 
	iv) configuration settings for the plurality of sub-units of the production machine; or 
	v) a set-up instruction for an operator of the production machine.”
	Examiner notes that, based on applicant’s current amendments, this interpretation has been made. The relations between the same sub-units must be clarified, and/or different sub-units must be distinguished clearly from each other.
	Appropriate corrections are required.

Claim 4:
	Claim recites the limitations:
	“i) a selection of production-ready, engaged first sub-units of the production machine; 
	ii) a selection of switched-on second sub-units of the production machine; iii) a selection of switched-off third sub-units of the production machine; 
	iv) a selection of total sub-units of the production machine; 
	v) a selection of possible adjustments of the production machine; or 
	vi) a selection of possible set-up instructions to an operator of the production machine.”
	There is insufficient antecedent basis for the limitation “sub-units of the production machine” in the claim.
	For the examination purpose, the above described limitations are construed as:
	“i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
	ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine; 
	iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine; 
	iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
	v) a selection of possible adjustments of the production machine; or 
	vi) a selection of possible set-up instructions to an operator of the production machine.”
	Examiner notes that, based on applicant’s current amendments, this interpretation has been made. The relations between the same sub-units must be clarified, and/or different sub-units must be distinguished clearly from each other.
	Appropriate corrections are required.

Claim 6:
	Claim 6 recites the limitations:
	“ii) a number of the existing components of the production machine.”
	
	It’s not clear what it meant by “a number.” It’s not clear:
If “a number” means “quantity” (e.g.; a total number of components, 5 components, 6 components etc.) of the existing components, or
If “a number” means “a serial number” “a tag number” (e.g.; 5th component, 6th component etc.)
	For the examination purpose, the above described limitations are construed as: 
	“ii) a  quantity of the existing components of the production machine.”
	Appropriate corrections are required.

Claim 12:
	Claim recites the limitations:
	“i) a selection of first sub-units of the production machine to be used; a 
	ii) a selection of second sub-units of the production machine to be turned on; 

	iii) a selection of third sub-units of the production machine to be turned off, 
	iv) configuration settings for sub-units of the production machine; or 
	v) a set-up instruction for an operator of the production machine.”
	There is insufficient antecedent basis for the limitation “sub-units of the production machine” in the claim.
	It’s not clear if “sub-units of the production machine” recited in iv) are the same sub-units as the first, second, and the third sub-units or different sub-units.
	Further, in limitation i), there is an “a” that seems to be a typo, and makes the limitation unclear.
	For the examination purpose, the above described limitations are construed as:
	“i) a selection of first sub-units of plurality of sub-units of the production machine to be used; [[a]] 
	ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
	iii) a selection of third sub-units of the plurality of sub-units of the production machine to be turned off, 
	iv) configuration settings for the plurality of sub-units of the production machine; or 
	v) a set-up instruction for an operator of the production machine.”
	Examiner notes that, based on applicant’s current amendments, this interpretation has been made. The relations between the same sub-units must be clarified, and/or different sub-units must be distinguished clearly from each other.
	Appropriate corrections are required.

Claim 14:
	Claim recites the limitations:
	“i) a selection of production-ready, engaged first sub-units of the production machine; 
	ii) a selection of switched-on second sub-units of the production machine; 
	iii) a selection of switched-off third sub-units of the production machine; 
	iv) a selection of total sub-units of the production machine; 
	v) a selection of possible adjustments of the production machine; or 
	vi) a selection of possible set-up instructions to an operator of the production machine.”
	There is insufficient antecedent basis for the limitation “sub-units of the production machine” in limitation iv) in the claim.
	For the examination purpose, the above described limitations are construed as:
	“i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
	ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine; 
	iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine; 
	iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
	v) a selection of possible adjustments of the production machine; or 
	vi) a selection of possible set-up instructions to an operator of the production machine.”
	Examiner notes that, based on applicant’s current amendments, this interpretation has been made. The relations between the same sub-units must be clarified, and/or different sub-units must be distinguished clearly from each other.
	Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. (US20210247750A1) [hereinafter Kast], and further in view of Oda (US20180341235A1) [hereinafter Oda].
Claim 1 (amended):
	Regarding claim 1, Kast discloses, “An apparatus for configuring a production machine based on product data, the apparatus comprising:” [See the system configures production machines (e.g.; configuring production system components such that generating control signals CS to produce the product) based on product data (e.g.; digital structural statements about a structure of the product): “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process.” (¶81)];
	“an interface device, which is designed to provide the product data for a product to be produced; [See the product data (e.g.; digital structural statements about a structure of the product o; fig. 2; SG(SA) are provided) is provided for generating control signals for the production system: “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” (¶7) “structural statements SA are transmitted to the control device CTL in the form of digital structure graphs SG and the machining statements BA are transmitted to the control device CTL in the form of digital machining graphs BG.” (¶32)];
	“a computer device adapted to evaluate the product data and, based thereon, to generate configuration data for a machine configuration of the production machine;” [See the product data is evaluated and based on the evaluation, generates configuration data for the production system (e.g.; fig. 2; SG(SA) are evaluated in CTL to generate control signal CS to configure the production system to produce the product): “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)… “generate specific control signals CS from the production-module-specific action sequences for the purpose of controlling the specific production modules. The control signals CS are finally transmitted from the hardware drivers DRV to applicable hardware components HW of the production system in order to manufacture the product P.” (¶88)];
	“a control device adapted to control the production machine based on the configuration data to produce the product.” [See based on the configuration data component HW of the production system are controlled to produce the product (e.g.; fig. 2; based on the CS controls components HW to manufacture the product): “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)… “generate specific control signals CS from the production-module-specific action sequences for the purpose of controlling the specific production modules. The control signals CS are finally transmitted from the hardware drivers DRV to applicable hardware components HW of the production system in order to manufacture the product P.” (¶88)… “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process.” (¶81)], but doesn’t explicitly disclose, “wherein the interface device is adapted to provide the product data in a neutral data format, and wherein the neutral data format includes at least one of: i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.”
	However, Oda discloses, “wherein the interface device is adapted to provide the product data in a neutral data format, and wherein the neutral data format includes at least one of: i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.” [Examiner notes that claim requires that data format includes only one i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.
	Oda teaches data communication in XML format.
	See the communication between management system and the machines are in XML format: “The first machine information and the second command information to be transmitted and received between the management computer 25 and each of the machines 11 and 12 are information specific to each of the machines 11 and 12, for example, numerical data, text data, or the like. On the other hand, in the management computer 25, the second machine information and the first command information to be inputted and outputted between the base software application 13 and the operation software application 14 are information specific to the operation software application 14, for example, information of an XML format, a JSON format, or the like.” (¶72)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing communication between machines in XML format taught by Oda with the production machine configuration system taught by Kast as discussed above. A person of ordinary skill in the production system data communication field would have been motivated to make such combination in order to ensure correct operation of the machines [Oda: “correct, complement, or examine the operation of each of the machines 11 and 12 in accordance with the state of the object to be operated by each of the machines 11 and 12.” (¶156)].
Claim 2 (amended):
	Regarding claim 2, Kast and Oda disclose all the elements of claim 1.
	Kast further discloses, “wherein the computer device is adapted to store, as the configuration data for the machine configuration, data including at least one of: 
“i) a selection of first sub-units of plurality of sub-units of the production machine to be used; 
ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
iii) a selection of third sub-units of the plurality of sub-units of the production machine to be switched off; 
iv) configuration settings for the plurality of sub-units of the production machine; or 
v) a set-up instruction for an operator of the production machine.” [Examiner notes that claim requires that configuration data is only one of:
i) a selection of first sub-units of plurality of sub-units of the production machine to be used; 
ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
iii) a selection of third sub-units of the plurality of sub-units of the production machine to be switched off; 
iv) configuration settings for the plurality of sub-units of the production machine; or 
v) a set-up instruction for an operator of the production machine.
	Kast teaches the system stores configuration data (e.g.; stores all data/information related to process in the storage) that includes at least one of iv) configuration settings for the sub-units of the production machine (e.g.; configuration settings for components of the production system; digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions): “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process. An action sequence can comprise in particular digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions. If an action sequence that accomplishes the set planning task is found it is transmitted from the respective planner to the distribution module VM as a planning result.” (¶81)… “To implement the method according to embodiments of the invention the control device CTL has a computer or processor PROC for performing all the method steps and a memory MEM for storing data requiring processing in the course of the method.” (¶38)].

Claim 3:
	Regarding claim 3, Kast and Oda disclose all the elements of claim 1.
	Kast further discloses, “wherein the interface device is further adapted to provide machine data of the production machine, and wherein the computer device is further adapted to generate the configuration data for the machine configuration based on the product data and the machine data.” [See the machine data of the production machine (e.g.; digital machining statements about a machining process; fig. 2; BA) is provided, and machine configuration is generated based on the product data and machined data (e.g.; based on SA and BA) : “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “To control product manufacture, digital structural statements SA about a structure of the product P and/or its precursors and digital machining statements BA about machining processes required for manufacturing the product” (¶32)… “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)].

Claim 4 (amended):
	Regarding claim 4, Kast discloses all the elements of claims 1 and 3.
	Kast further discloses, “wherein the interface device is adapted to generate, as the machine data, data including at least one of: 
i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine; 
iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine; 
iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
v) a selection of possible adjustments of the production machine; or 
vi) a selection of possible set-up instructions to an operator of the production machine.” [Examiner notes that claim requires that machine data is only one of:
i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine;
iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine;
iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
v) a selection of possible adjustments of the production machine; or 
vi) a selection of possible set-up instructions to an operator of the production machine.
	Kast teaches the system generates machine data that includes at least one of v) an eighth selection of possible adjustments of the production machine (e.g.; possible adjustment to the components; digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions): “Above or below the machining sequences BS1 and BS2 there may be provision for one or more further coarser or finer detailing levels. As such, the production graph PG can comprise for example a further, more detailed machining sequence in which the collision-free trajectories are optimized for example in respect of a performance speed.” (¶70)… “Based on the set planning task the respective planner attempts to find an action sequence, optimized according to a stipulated criterion, that leads from the initial state via the machining sequence to the target state within the framework of the available production means and/or production conditions. The stipulated criterion in this case can relate for example to a time requirement, a resource consumption, a wear and/or emissions from the production system.” (¶80)].

Claim 9:
	Regarding claim 9, Kast and Oda disclose all the elements of claim 1.
	Kast further discloses, “adapted to transmit the product data to the production machine for fine evaluation of the product data.” [See the product data is evaluated and based on the evaluation, generates configuration data for the production system (e.g.; fig. 2; SG(SA) are evaluated in CTL to generate control signal CS to configure the production system to produce the product): “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)… “generate specific control signals CS from the production-module-specific action sequences for the purpose of controlling the specific production modules. The control signals CS are finally transmitted from the hardware drivers DRV to applicable hardware components HW of the production system in order to manufacture the product P.” (¶88)].


Claim 10:
	Regarding claim 10, Kast and Oda disclose all the elements of claim 1.
	Kast further discloses, “the computer device is adapted to generate the configuration data for the machine configuration of the production machine further based on a setup time optimization of the production machine.” [See configuration data is generated and setup time optimization is taken into consideration (e.g.; ): “Based on the set planning task the respective planner attempts to find an action sequence, optimized according to a stipulated criterion, that leads from the initial state via the machining sequence to the target state within the framework of the available production means and/or production conditions. The stipulated criterion in this case can relate for example to a time requirement,” “the production system.” (¶80)… “a planning result of the second planning module can be rated on the basis of a stipulated criterion. This rating can then be taken as a basis for prompting the first planning module to generate a new action sequence and/or for prompting a new machining sequence to be generated. The criterion used can be for example a time requirement,” “from the production cycle that is caused by the planning result.” (¶19)].

Claim 11 (amended):
	Regarding claim 11, Kast discloses, “A method for configuring a production machine based on product data, the method including steps comprising:” [See the method for configuring production machines (e.g.; configuring production system components such that generating control signals CS to produce the product) based on product data (e.g.; digital structural statements about a structure of the product): “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process.” (¶81)];
	“providing the product data for a product to be produced using an interface device;” [See the product data (e.g.; digital structural statements about a structure of the product o; fig. 2; SG(SA) are provided) is provided for generating control signals for the production system: “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” (¶7) “structural statements SA are transmitted to the control device CTL in the form of digital structure graphs SG and the machining statements BA are transmitted to the control device CTL in the form of digital machining graphs BG.” (¶32)];
	“evaluating the product data and, based thereon, generating configuration data for a machine configuration of the production machine using a computer device;” [See the product data is evaluated and based on the evaluation, generates configuration data for the production system (e.g.; fig. 2; SG(SA) are evaluated in CTL to generate control signal CS to configure the production system to produce the product): “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)… “generate specific control signals CS from the production-module-specific action sequences for the purpose of controlling the specific production modules. The control signals CS are finally transmitted from the hardware drivers DRV to applicable hardware components HW of the production system in order to manufacture the product P.” (¶88)];
	“driving the production machine based on the configuration data using a control device to produce the product,” [See based on the configuration data component HW of the production system are controlled to produce the product (e.g.; fig. 2; based on the CS controls components HW to manufacture the product): “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)… “generate specific control signals CS from the production-module-specific action sequences for the purpose of controlling the specific production modules. The control signals CS are finally transmitted from the hardware drivers DRV to applicable hardware components HW of the production system in order to manufacture the product P.” (¶88)… “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process.” (¶81)], but doesn’t explicitly disclose, “wherein the interface device is adapted to provide the product data in a neutral data format, and wherein the neutral data format includes at least one of: i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.”
	However, Oda discloses, “wherein the interface device is adapted to provide the product data in a neutral data format, and wherein the neutral data format includes at least one of: i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.” [Examiner notes that claim requires that data format includes only one i) an XML format; ii) a platform-independent data format; iii) an implementation-independent data format; or iv) an M2M data format.
	Oda teaches data communication in XML format.
	See the communication between management system and the machines are in XML format: “The first machine information and the second command information to be transmitted and received between the management computer 25 and each of the machines 11 and 12 are information specific to each of the machines 11 and 12, for example, numerical data, text data, or the like. On the other hand, in the management computer 25, the second machine information and the first command information to be inputted and outputted between the base software application 13 and the operation software application 14 are information specific to the operation software application 14, for example, information of an XML format, a JSON format, or the like.” (¶72)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing communication between machines in XML format taught by Oda with the production machine configuration method taught by Kast as discussed above. A person of ordinary skill in the production system data communication field would have been motivated to make such combination in order to ensure correct operation of the machines [Oda: “correct, complement, or examine the operation of each of the machines 11 and 12 in accordance with the state of the object to be operated by each of the machines 11 and 12.” (¶156)].
Claim 12 (amended):
	Regarding claim 12, Kast and Oda disclose all the elements of claim 11.
	Kast further discloses, “wherein the method further includes steps comprising: providing as the configuration data for the machine configuration using the interface device, the data including at least one of: 
“i) a selection of first sub-units of plurality of sub-units of the production machine to be used;
ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
iii) a selection of third sub-units of the plurality of sub-units of the production machine to be turned off, 
iv) configuration settings for the plurality of sub-units of the production machine; or 
v) a set-up instruction for an operator of the production machine.” [Examiner notes that claim requires that configuration data is only one of:
“i) a selection of first sub-units of plurality of sub-units of the production machine to be used;
ii) a selection of second sub-units of the plurality of sub-units of the production machine to be turned on; 
iii) a selection of third sub-units of the plurality of sub-units of the production machine to be turned off, 
iv) configuration settings for the plurality of sub-units of the production machine; or 
v) a set-up instruction for an operator of the production machine.”
	Kast teaches the system stores configuration data (e.g.; stores all data/information related to process in the storage) that includes at least one of iv) configuration settings for the sub-units of the production machine (e.g.; configuration settings for components of the production system; digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions): “An action sequence comprises digital control instructions for components of the production system, for example for robots, conveyor belts, welding equipment, cameras or other production modules, in order to perform a specific production process. An action sequence can comprise in particular digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions. If an action sequence that accomplishes the set planning task is found it is transmitted from the respective planner to the distribution module VM as a planning result.” (¶81)… “To implement the method according to embodiments of the invention the control device CTL has a computer or processor PROC for performing all the method steps and a memory MEM for storing data requiring processing in the course of the method.” (¶38)].

Claim 13 (amended):
	Regarding claim 13, Kast and Oda disclose all the elements of claim 11.
	Kast further discloses, “wherein the method further includes steps comprising: providing machine data of the production machine using the interface device; and generating the configuration data for the machine configuration based on the product data and the machine data of the production machine using the computing device.” [See the machine data of the production machine (e.g.; digital machining statements about a machining process; fig. 2; BA) is provided, and machine configuration is generated based on the product data and machined data (e.g.; based on SA and BA) : “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “To control product manufacture, digital structural statements SA about a structure of the product P and/or its precursors and digital machining statements BA about machining processes required for manufacturing the product” (¶32)… “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)].

Claim 14 (amended):
	Regarding claim 14, Kast discloses all the elements of claims 11 and 13.
	Kast further discloses, “wherein the method further includes steps comprising: providing as the machine data using the interface device, data comprising:
	i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
	ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine; 
	iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine; 
	iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
	v) a selection of possible adjustments of the production machine; or 
	vi) a selection of possible set-up instructions to an operator of the production machine.” [Examiner notes that claim requires that machine data is only one of:
i) a selection of production-ready, engaged first sub-units of plurality of sub-units of the production machine; 
ii) a selection of switched-on second sub-units of the plurality of sub-units of the production machine; 
iii) a selection of switched-off third sub-units of the plurality of sub-units of the production machine; 
iv) a selection of total sub-units of the plurality of sub-units of the production machine; 
v) a selection of possible adjustments of the production machine; or 
vi) a selection of possible set-up instructions to an operator of the production machine.
	Kast teaches the system generates machine data that includes at least one of v) an eighth selection of possible adjustments of the production machine (e.g.; possible adjustment to the components; digital control instructions for positioning, moving and/or gripping robot arms, for joining multiple partial products, for drilling, grinding or welding or for controlling other machining actions): “Above or below the machining sequences BS1 and BS2 there may be provision for one or more further coarser or finer detailing levels. As such, the production graph PG can comprise for example a further, more detailed machining sequence in which the collision-free trajectories are optimized for example in respect of a performance speed.” (¶70)… “Based on the set planning task the respective planner attempts to find an action sequence, optimized according to a stipulated criterion, that leads from the initial state via the machining sequence to the target state within the framework of the available production means and/or production conditions. The stipulated criterion in this case can relate for example to a time requirement, a resource consumption, a wear and/or emissions from the production system.” (¶80)].

Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast and Oda, and further in view of Finke (US20180004195A1) [hereinafter Finke]
Claim 5 (amended):
	Regarding claim 5, Kast and Oda disclose all the elements of claim 1, 
	Regarding claim 5, Kast further discloses, “the computer device is adapted to generate the configuration data for the machine configuration based on the product data, machine data,” [See machine configuration is generated based on the product data and machined data (e.g.; based on SA and BA) : “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “To control product manufacture, digital structural statements SA about a structure of the product P and/or its precursors and digital machining statements BA about machining processes required for manufacturing the product” (¶32)… “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)], but doesn’t explicitly disclose, “provide component inventory data of the production machine,” “generate the configuration data for the machine configuration based on” “the component inventory data.”
	However, Finke discloses, “provide component inventory data of the production machine,” “generate the configuration data for the machine configuration based on” “the component inventory data.” [See the inventory data is provided (e.g.; logistic data including inventory information), and configuration data for configuration of the production machine is generated (e.g.; generating control configuration for the supply of the production material for the transport vehicles to transfer the inventory to production stations): “controlling and/or monitoring the inventory of a plurality of components in a manufacturing facility.” (¶145)… “the particular inventory of production materials may be estimated during operation of the production process” (¶185)… “The central unit 18 of the material logistics system 2 is in signal transmission connection with the plurality of sensors; the central unit 18 determines logistics data concerning the production material 4 for the particular production station 6, 6′, based on the output signals transmitted from the plurality of sensors 10, and generates control signals for the transfer of production material 4, using the logistics data.” (¶245)… “For determining logistics data for the coordination of production material 4, the material logistics system 2 has a plurality of sensors 10, a portion of which are used for sensing a production material supply 12 at production stations 6,” (¶238)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of providing component inventory related data and generating configuration data for configuration of the production machine based on the inventory data taught by Finke with the production machine configuration system taught by Kast and Oda as discussed above. A person of ordinary skill in the production system configuration system field would have been motivated to make such combination in order to avoid production delay due to the availability of production material/components by making sure that enough production material/component are available for the production [Finke: “it is possible to avoid or at least reduce interruptions in production due to no material being available at certain locations in the production process on account of errors in the logistical chain of material requirements planning.” (¶20)].

Claim 6 (amended):
	Regarding claim 6, Kast, Oda, and Finke disclose all the elements of claims 1 and 5, but Kast doesn’t explicitly disclose, “wherein the interface device is adapted to generate, as the component inventory data, data including at least one of: i) a selection of existing components of the production machine; or ii) a quantity of the existing components of the production machine.”
	Appropriate corrections are required.”
	However, Finke discloses, “wherein the interface device is adapted to generate, as the component inventory data, data including at least one of: i) a selection of existing components of the production machine; or ii) a quantity of the existing components of the production machine.” [Examiner notes that claim requires that the component inventory data includes only one of:
i) a selection of existing components of the production machine; or 
ii) a quantity of the existing components of the production machine.
	Finke discloses component inventory data includes one of i) a selection of existing components of the production machine.
	See the inventory data includes a selection of existing component of the production machine (e.g.; the existing materials are selected so that the production materials are is available as needed at production stations 6): “controlling and/or monitoring the inventory of a plurality of components in a manufacturing facility.” (¶145)… “the particular inventory of production materials may be estimated during operation of the production process” (¶185)… “for coordinating the transfer of production material 4 so that production material 4 is available as needed at production stations 6” (¶238)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Finke with the production machine configuration system taught by Kast, Oda, and Finke as discussed above. A person of ordinary skill in the production system configuration system field would have been motivated to make such combination for the same reasons as described above in claim 5.

Claim 15 (amended):
	Regarding claim 15, Kast and Oda disclose all the elements of claim 11, 
	Regarding claim 15, Kast further discloses, “generating the configuration data for the machine configuration based on the product data, machine data,” “using the computing device.” [See machine configuration is generated based on the product data and machined data (e.g.; based on SA and BA) : “a product is manufactured or machined by a production system by virtue of differently detailed, digital structural statements about a structure of the product or of a precursor and digital machining statements about a machining process for the product” “being read in.” “multiple machining sequences for the product are generated from the structural statements and machining statements such that a structural statement comprising a first machining sequence is provided with further detail by a structural statement comprising a second machining sequence.” “The action sequence generated by the second planning module is used to generate and output control signals for controlling the production system.” (¶7)… “To control product manufacture, digital structural statements SA about a structure of the product P and/or its precursors and digital machining statements BA about machining processes required for manufacturing the product” (¶32)… “CTL takes the structural statements SA and the machining statements BA as a basis for generating for each of the production modules PMA, PMB, . . . a specific action sequence ASA, ASB, . . . that is used for controlling the relevant production module PMA, PMB,” (¶36)], but doesn’t explicitly disclose, “providing component inventory data of the production machine using the interface device; and” “generating the configuration data for the machine configuration based on” “the component inventory data”
	However, Finke discloses, “providing component inventory data of the production machine using the interface device; and” “generating the configuration data for the machine configuration based on” “the component inventory data” [See the inventory data is provided (e.g.; logistic data including inventory information), and configuration data for configuration of the production machine is generated (e.g.; generating control configuration for the supply of the production material for the transport vehicles to transfer the inventory to production stations): “controlling and/or monitoring the inventory of a plurality of components in a manufacturing facility.” (¶145)… “the particular inventory of production materials may be estimated during operation of the production process” (¶185)… “The central unit 18 of the material logistics system 2 is in signal transmission connection with the plurality of sensors; the central unit 18 determines logistics data concerning the production material 4 for the particular production station 6, 6′, based on the output signals transmitted from the plurality of sensors 10, and generates control signals for the transfer of production material 4, using the logistics data.” (¶245)… “For determining logistics data for the coordination of production material 4, the material logistics system 2 has a plurality of sensors 10, a portion of which are used for sensing a production material supply 12 at production stations 6,” (¶238)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of providing component inventory related data and generating configuration data for configuration of the production machine based on the inventory data taught by Finke with the method taught by Oda and Kast as discussed above. A person of ordinary skill in the production system configuration system field would have been motivated to make such combination in order to avoid production delay due to the availability of production material/components by making sure that enough production material/component are available for the production [Finke: “it is possible to avoid or at least reduce interruptions in production due to no material being available at certain locations in the production process on account of errors in the logistical chain of material requirements planning.” (¶20)].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast and Oda, and further in view of Rajiv et al. (US20180234514A1) [hereinafter Rajiv].
Claim 8 (amended):
	Regarding claim 8, Kast and Oda disclose all the elements of claim 1, but doesn’t explicitly disclose, “wherein the interface device, the computer device, or the control device is/are adapted to communicate with the production machine via machine-to-machine communication data, the communication data in the form of the product data, the configuration data, the machine data, or the component inventory data.”
	However, Rajiv discloses, “wherein the interface device, the computer device, or the control device is/are adapted to communicate with the production machine via machine-to-machine communication data, the communication data in the form of the product data, the configuration data, the machine data, or the component inventory data.” [Examiner notes that claim requires any of the interface device, the computer device, or the control device and further requires only one of  the product data, the configuration data, the machine data, the component inventory data.
	Rajiv teaches the devices communicates data in machine-to-machine communication, where data may include machine data.
	See the devices communicate machine related data via machine-two-machine communication: “generating, using a first application, one or more machine communication messages. Each machine communication message contains data produced by one of a plurality of machines” (¶11)… “a microservice for machine communication 240, which runs on an industrial asset, e.g., an inspection station,” “240 may communicate with other industrial assets via the message queue 220, i.e., machines other than the machine on which the microservice is running (e.g., inspection station 205). This machine-to-machine communication can be useful,” “machine-to-machine communication may be useful when multiple inspection stations share a resource,” (¶32)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of communicating machine related data via machine-two-machine communication taught by Rajiv with the production machine configuration system taught by Kast and Oda as discussed above. A person of ordinary skill in the production system data communication field would have been motivated to make such combination in order to take advantage of the M2M communication capability to ensure efficient utilization of shared resources in data communication [Rajiv: “machine-to-machine communication may be useful when multiple inspection stations share a resource” (¶32)].














Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections - 35 U.S.C. §§ 102 & 103
	Since Kast does not disclose an interface device that is adapted to provide the product data in a neutral format, and claim 1 has been amended to include the subject matter of claim 7, Kast fails to recite each and every aspect of claim 1.

	Assuming, arguendo, that Oda discloses data communication in an XML format, Oda fails to provide any teachings or suggestions related to the storage of product data in a neutral format. Instead, Oda is directed towards sending control data in an XML format.

	However, the machine information and the command information are distinctly different than the product data of the present application. Indeed, the product data of the present application "describes data that defines and classifies an article" and "is stored in a neutral format" as described in paragraphs [0082] and [0092], which is entirely different from the machine and command information of Oda, as both are well defined and make no mention of any description of a product or the storage of information regarding a product. Therefore, Oda discloses only sending control data for controlling a machine and fails to disclose in any manner storing product data in a neutral format. As such, Applicant respectfully submits that Kast in view of Oda fails to recite each and every element of claim 1, as amended.

	For reasons similar to those discussed for independent claim 1, Kast fails to teach or suggest an interface device that is adapted to provide the product data in a neutral format. Additionally, and as also previously discussed, Oda fails to cure the deficiencies of Kast since Oda fails to even remotely discuss the storage of product data in a neutral format such as a XML format, a platform- independent data format, an implementation-independent data format, or an M2M data format. Applicant respectfully submits that Finke and Rajiv also each fail to cure the deficiencies of Kast since neither mention anything related to providing product data in a neutral format. 
	Therefore, Applicant respectfully submits that Kast, alone or in combination with any one of Oda, Finke, or Rajiv, fails to teach each and every element of independent claim 11. As such, Applicant respectfully requests that the §§ 102 and 103 rejections of claim 11 and all claims dependent thereon be withdrawn and the claims allowed.
(Pages: 9-11)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
As described in the current office action, claims 1 and 11 are rejected under 35 USC 103 in view of Kast and Oda.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “product data of the present application "describes data that defines and classifies an article" and "is stored in a neutral format,” or “storing product data in a neutral format” or “the storage of product data in a neutral format.”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims recites, “the interface device is adapted to provide the product data in a neutral data format, and wherein the neutral data format includes at least one of,” such that in broadest reasonable interpretation, claim describes that interface device is can provide product data in a neutral data format where the neutral can include one of XML format. Claim doesn’t recite, “storing product data in a neutral format” or “the storage of product data in a neutral format.”
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1 and 11 are rejected under 35 USC §103 in view of the references as presented in the current office action.
(b)	Claim Rejections - 35 U.S.C. §§ 102 & 103
	Rajiv still fails to cure the deficiencies of Kast relating to the interface device adapted to provide the component data in a neutral format. Therefore, Kast in view of Rajiv fails to recite each and every element of claim 110 
 
In light of the foregoing, Applicant respectfully submits that Kast, alone or in combination with any one of Oda, Finke, or Rajiv, fails to teach each and every element of independent claim 1. As such, Applicant respectfully requests that the §§ 102 and 103 rejections of claim 1 and all claims dependent thereon be withdrawn and the claims allowed.
(Pages: 9-11)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
Applicant’s arguments are fully considered, but for the same reasons as described above, the arguments are not persuasive; therefore, claims 1-6 and 8-15 are rejected under 35 USC §103 in view of the references as presented in the current office action.








Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20170075344A1 - Dynamically configurable production and/or distribution line control system and method therefor:
	The control unit is operable to control the at least one peripheral device by executing on the processor the control program to drive each of the at least one peripheral device being necessary according to a first configuration file of the control program, to carry out its respective peripheral device operation(s) according to the first configuration file, wherein the first configuration file corresponds to a first scenario of production or distribution (¶10).

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116